Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 5-6, 10, 12, 19, 24, 122-124, 130-131 and 135-138 are pending and being acted upon in this Office Action.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 11, 2021, February 10, 2021, February 4, 2021, January 25, 2021, December 28, 2020, December 18, 2020 and November 24, 2020 were filed after the mailing date of the Non-Final Office on November 30, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Rejection Withdrawn
The rejection of claims 5 and 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the claims amendment. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable because the prior art neither teaches nor suggests the anti-VEGF antibody as set forth in claims 5-6, 10, 12, 19, 24, 122-124, 130-131 and 135-138 wherein the antibody comprising a heavy chain and a light chain wherein the heavy chain comprises the amino acid sequence of SEQ ID NO: 1 (wherein lysine at position 449 is substituted with a cysteine) and the anti-VEGF antibody is conjugated to a phosphorylcholine containing polymer through the sulfhydryl of a cysteine at position 449, numbered in SEQ ID NO: 1.  
Conclusion
Claims 5-6, 10, 12, 19, 24, 122-124, 130-131 and 135-138 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644